430 F.2d 936
Goodman WALKER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 29545 Summary Calendar.*v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 31, 1970.
George D. Gabel, Jr., and Kurz, Toole, Taylor, Moseley & Gabel, Jacksonville, Fla., for appellant.
Goodman Walker, pro se.
Earl Faircloth, Atty. Gen., State of Fla., Raymond L. Marky, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Appeal from the United States District Court for the Middle District of Florida at Jacksonville; William A. McRae, Jr., Judge.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This was a habeas corpus proceeding in which the prisoner-appellant sought to set aside a Florida sentence imposed on April 15, 1937, as the result of a plea of guilty to rape.  Walker contended that the plea was coerced and was entered without the benefit of counsel.  After an evidentiary hearing, involving documentary evidence and credibility choices, the District Court found and held that the petitioner was not entitled to relief.


2
We affirm.  See Local Rule 21; National Labor Relations Board v. Amalgamated Clothing Workers of America, AFL-CIO, Local 990, 5 Cir., 1970, 430 F.2d 966.


3
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc